Citation Nr: 0004256	
Decision Date: 02/17/00    Archive Date: 02/23/00

DOCKET NO.  98-03 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA)Regional Office (RO) in 
Los Angeles, California


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

WITNESS AT HEARING ON APPEAL

The appellant

INTRODUCTION

Active service from December 1965 to December 1969 has been 
documented.  Additional service of 11 months has been 
reported.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision of the 
VARO in Los Angeles which confirmed and continued a 
30 percent evaluation for the veteran's PTSD.  The rating 
decision reflected that the veteran has been awarded a 
temporary total disability rating based on hospitalization 
for a service-connected disability from April 22, 1996.  The 
prehospital rating of 30 percent was reestablished, effective 
October 1, 1996.

By rating decision dated in May 1998, the prior rating 
decision was amended to reflect a 50 percent evaluation for 
the veteran's PTSD, effective October 1, 1996.  The veteran 
and his representative have continued the appeal for a higher 
rating.  


FINDING OF FACT

The veteran's PTSD is productive of severe social and 
industrial impairment, but no more. 


CONCLUSION OF LAW

The criteria for a rating of 70 percent for PTSD are met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.132, Diagnostic Code 9411 (1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon review of the record, the Board concludes that the 
veteran's claim is well grounded within the meaning of the 
statutes and judicial construction.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

The rating schedule recognizes that a veteran's disability 
evaluation may require reratings in accordance with changes 
in his condition.  It is also essential, in evaluating a 
disability, that it be viewed in relation to its entire 
history.  38 C.F.R. § 4.1.  

A review of the evidence of record discloses that service 
connection for PTSD was granted by rating decision dated in 
March 1995.  A 30 percent evaluation was assigned, effective 
January 28, 1993, the date of receipt of a claim for 
disability benefits.  The grant was based on a review of the 
service medical records, VA outpatient records, and reports 
of VA examination accorded the veteran in March 1994.  

At the time of evaluation by a VA social worker in March 
1994, the veteran stated that after service he returned to 
school to get a high school diploma and an Associate's degree 
in Business Management.  He worked for 20 years for the same 
warehouse company, loading trucks and doing clerical work.  
He said he was able to stay there as long as he did because 
he worked on his own and did not have to deal with people.  
When the warehouse location moved and the hours changed, he 
left and went to work for the Postal Service as a custodian 
in 1989.  He was still employed with them.  Currently, he was 
living with his wife and a teenage daughter.  He had been 
involved in treatment with vet centers since 1988 and at the 
East Los Angeles Clinic since 1989.  He was on medication for 
depression and for help with anxiety.  He described himself 
as a sociable person prior to going to Vietnam, but claimed 
that he now liked to keep to himself.  He indicated that he 
used alcohol to self-medicate until he began taking the 
prescribed drugs.  He was friendly and cooperative during the 
interview.  He was properly oriented.  Affect seemed flat for 
the most part, but he showed some emotion when he informed 
the social worker about a son's death three years previously.  

A VA psychologist administered psychological testing and 
noted that the veteran had an overall scale score of 132 
which was well above the empirically established cutoff of 
107 for PTSD.  Reportedly, the veteran admitted suffering 
from a number of PTSD symptoms, including flashbacks, 
nightmares, heightened startle response, emotional 
discontrol, depression, guilt, sleep disturbance, substance 
abuse, memory and concentration problems, difficulty holding 
a job, avoidance of situations that reminded him of the 
military, and alienation from family and friends.

The veteran was also accorded a psychiatric examination for 
rating purposes by VA in March 1994.  He indicated that he 
saw a psychiatrist for the first time in 1988 at the Loma 
Linda VA Medical Center when he was referred there from a 
local Vet Center.  It was noted that he had been attending 
the East Los Angeles Clinic since 1989.  He was taking 
50 milligrams of Zoloft twice a day and 15 milligrams of 
Oxazepam three times a day.

On examination he was described as dressed casually and as 
having fair hygiene.  He was alert and cooperative.  He was 
also pleasant, verbal and properly oriented.  He appeared 
somewhat withdrawn.  He was mildly anxious and affect was 
appropriate to mood.  He became sad and tearful when talking 
about his son's death and his combat experiences in Vietnam.  
He maintained good eye contact and concentration was fair.  
He was coherent, and thought associations were logical and 
goal-oriented.  He reported becoming paranoid around people 
and preferred to work alone because of loud noises which he 
claimed bothered him.  He denied auditory or visual 
hallucinations.  Additionally, he denied suicidal, or 
homicidal ideation.  He reported experiencing nightmares 
about explosions.  He also reported getting very angry and 
upset and nervous whenever he saw oriental people.  He was 
described as withdrawn and depressed.  He stated that he 
drank heavily to cope with his feelings.  

The Axis I diagnoses were alcohol abuse, noted to be in 
remission, PTSD, and depression.  It was indicated the 
highest level of adaptive functioning during the past year 
was fair.

In the March 1995 rating decision, it was indicated that the 
medical evidence described definite, but not considerable, 
social and industrial impairment due to the veteran's PTSD.  
Accordingly, a 30 percent rating under Diagnostic Code 9411 
was assigned.  

The veteran was hospitalized by VA from April to September 
1996.  He was admitted to the domiciliary unit as an 
outpatient in order to participate in a program for treatment 
of PTSD.  He had been receiving treatment since 1989 for the 
disorder and for depression through individual and group 
therapy.  There had been no previous history of psychiatric 
hospitalizations.  A history of panic attacks was reported.  

He planned to return home to his wife and daughter when 
discharged.  He had worked as a custodian for the Postal 
Service and wanted to return to the job.  He participated 
fully in the PTSD program and the discharge summary reflected 
that he was experiencing improvement in his symptoms of 
depression and isolation as he went through the program.  He 
was to be seen for psychiatric followup at the East Los 
Angeles Outpatient Clinic.  He was described as stable at the 
time of discharge.  

Of record is a progress note referring to the veteran's 
discharge from the hospitalization.  It was indicated that 
when admitted, he was very depressed and suicidal.  He was 
reportedly experiencing increased nightmares regarding 
Vietnam, panic attacks, difficulty sleeping, and problems at 
work.  Isolation was described as one of his major problems.  
He had no interest in activities or hobbies and chose jobs 
which gave him the possibility of isolation.  It was 
indicated that at the time of discharge he was concerned 
about his resentment of authority, an inability to 
communicate when problems arose, anger when problems were 
blamed on him, and the possibility of a panic attack.  It was 
indicated that in the past, his common response was to take 
the anger out on his family, isolate himself, and drink.  

Of record are reports of VA outpatient visits on periodic 
occasions.  At the time of one such visit in January 1998, 
the veteran was seen for complaints which included panic 
attacks, nightmares, mood swings, startle reaction, insomnia, 
isolation, loss of controls of motions, authority problems, 
and guilt.  It was indicated the veteran had been seen in the 
clinic since 1989.  Reportedly, he had had suicidal or 
homicidal thoughts throughout the time frame with mood 
disorder fluctuations.  He had been sober since 1996.  The 
Axis I diagnoses were:  PTSD, panic disorder, major 
depression, and agoraphobia.  The Axis II diagnosis was an 
avoidant personality disorder.  He was given a global 
assessment of functioning scale score of 40.  It was 
indicated the maximum score during the past year was 50. 

The veteran was seen in a clinic in February 1998.  
Reportedly, his panic attacks had worsened to an extent they 
were occurring almost daily.  It was indicated his PTSD 
symptoms were not changed.  He was described as depressed, 
and preoccupied with sad thoughts and melancholia.  

On observation he was cooperative.  He was described as 
depressed, unhappy, and anxious.  The assessments were PTSD, 
panic disorder, and bipolar illness.  His Xanax was 
increased.  He was to continue his other medications and 
therapy.

At the time of a hearing before a hearing officer at the Los 
Angeles RO in April 1998, the veteran testified that he was 
seen on about a monthly basis at the East Los Angeles Clinic.  
He indicated that he was seen on a weekly basis at a local 
Vet Center.  He stated that he was still working as a 
custodian for the Postal Service.  He did not have any idea 
as to how much time he missed from the job because of his 
psychiatric symptomatology.  

In a hearing officer decision dated in May 1998, the 
prehospital rating of 30 percent was increased to 50 percent, 
effective October 1, 1996, following termination of a 
temporary total disability rating based on hospitalization 
for service-connected disability from April 22, 1996.  

The veteran was accorded a psychiatric examination for rating 
purposes by VA on March 9, 1999.  The claims file was not 
available to the examiner at the time of examination.  
Clinical records from the West Los Angeles VA Medical Center 
were reviewed.  The veteran was still working as a custodian 
at the Post Office.  He stated that up to a year ago, he had 
a lot of unsatisfactory performance ratings, but the 
supervisor had recently changed and now his performance 
ratings were all right.  He added that his attendance was 
still a problem.  He reported that in the past year had had 
lost quite a few days from work and had almost no sick time.  
He reported that he recently used two weeks of annual leave 
instead of sick leave for a physician-approved absence from 
work due to hypertension which he believed was related to his 
PTSD.  He added that sometimes he came to work and had to 
leave because of panic attacks.  Medications included 
20 milligrams of Prozac twice a day and .05 milligrams of 
Xanax four times a day.

Currently, he was seeing an individual on a twice-weekly 
basis at the East Los Angeles Vet Center for individual and 
group therapy.  He was also seeing a VA physician for 
medication.

The veteran stated that his PTSD affected his relationships 
with people and supervisors and he indicated he had no 
friends.  He stated that he always questioned authority and 
did not trust authority.  He claimed he did not want to take 
responsibility for making decisions.  

The veteran's wife indicated that sometimes she did not 
understand his mood swings or his isolation.  She referred to 
temper tantrums and anger episodes.

Positive symptoms of PTSD included reexperiencing events, 
intrusive thoughts, persistent avoidance of associated 
stimuli, diminished interest in significant activities, 
restricted range of affect, feelings of detachment or 
estrangement from others, and exaggerated startle response.  
Reference was also made of symptoms of bipolar disorder which 
included mood swings.  It was indicated symptoms had 
persisted since service and were characterized by marked 
functional impairment.  

On current examination he was described as casually and 
neatly dressed.  Facial expression was glum.  He was grim-
looking when relaxed, but smiled on occasion.  He was 
properly oriented.  He admitted to feeling confused at times 
whenever a lot of stress or responsibility was placed on him.  
He admitted to periodic flashback episodes.  Mood was 
depressed and sad.  He was cooperative during the interview.  
Speech was normal.  He denied homicidal or suicidal ideation.  
He admitted to vague hostile thoughts, with no hostile or 
homicidal intent or plan.  His temper was short, especially 
with regard to whether his family was being treated fairly.  
He indicated that his wife and daughter both needed him and 
he claimed that if that were not the case, he would probably 
"check out by now."  He indicated that he did not remember a 
lot of things.  He was not given psychological testing 
because he complained of a bad back and difficulty sitting 
for long periods.  As for impairment, the examiner stated 
that he "has severe PTSD symptoms and severe social and 
industrial impairment related to PTSD.  GAF equals 50."  

Analysis

The veteran's service-connected PTSD has been evaluated as 
50 percent disabling pursuant to 38 C.F.R. § 4.132, 
Diagnostic Code 9411, under the "old" rating criteria for 
psychiatric disabilities effective prior to November 7, 1996.  
Effective that date, during the pendency of this appeal, the 
rating schedule was amended with regard to rating mental 
disabilities.  Because the veteran's claim was filed before 
the regulatory change occurred, he is entitled to application 
of the version more favorable to him.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

According to the regulation in effect prior to November 7, 
1996, a rating of 50 percent is for assignment when the 
ability to establish or maintain effective and favorable 
relationships with people is considerably impaired.  By 
reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  

The next higher rating of 70 percent is warranted when the 
ability to establish or maintain effective or favorable 
relationships with people is severely impaired, and the 
psychoneurotic symptoms are of such severe and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  

The maximum rating of 100 percent is warranted when the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; where there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought of behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior or when 
the veteran is unable to obtain or retain employment.  
38 C.F.R. § 4.132, Code 9411.  

The "new" rating criteria provide a 50 percent rating for the 
veteran's PTSD when there is the following disability 
picture:  Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

The "new" rating criteria for the next higher rating of 
70 percent are met when there is occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  Suicidal ideation; obsessional rituals 
with interfere with routine activities; speech intermittently 
illogical, obscure or irrelevant; near continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability, with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or work-like setting); inability to establish 
and maintain effective relationships.

The "new" rating criteria permit a 100 percent schedular 
rating for PTSD where there is the following disability 
picture:  Total occupational and social impairment, due to 
such symptoms as:  Gross impairment of thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411.

Under the old criteria, nearly 70 percent evaluation could be 
awarded for severe social and industrial impairment.  Also 
under the old criteria, a 100 percent evaluation could be 
awarded on three independent bases.  That is, the attitude of 
all contacts except the most intimate were so adversely 
affected as to result in virtual isolation in the community; 
there were totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality, and so forth; or 
the disability caused demonstrable inability to obtain or 
retain gainful employment.  Richards v. Brown, 9 Vet. 
App. 255 (1996).

The new rating criteria for a 70 percent rating are cited 
above.  Additionally, the new rating criteria for a 
100 percent schedular rating are also cited above and look to 
a total occupational and social impairment.  

When the veteran was seen in outpatient consultation on 
January 5, 1998, he expressed multiple complaints, including 
panic attacks, nightmares, mood swings, startle reaction, 
isolation, guilt, and authority problems.  While he had been 
expressing these and other symptoms for some time, notation 
was made at the time of the January 5 visit that he had had 
homicidal or suicidal thoughts "throughout" with mood 
disorder fluctuation.  The Axis I diagnoses included PTSD.  
He was given a global assessment of functioning scale score 
of 40.  It was indicated the maximum score during the past 
year had been 50.  A global assessment of functioning score 
of 40 is indicative of major impairment in areas, such as 
work or school, family relations, judgment, thinking, or 
mood.  American Psychiatric Association, Diagnostic and 
Statistical Manual of Psychiatric Disabilities, 4th Ed., 1994 
(DSM-IV), 38 C.F.R. §§ 4.125, 4.130 (1999).  However, the 
outpatient treatment records and other records for this 
period showed that the veteran was satisfactorily maintaining 
employment.  

At the time of an outpatient visit on February 23, 1998, the 
veteran indicated that his panic attacks had worsened to 
occurring almost daily.  It was indicated his PTSD symptoms 
had not changed.  He was described as still depressed, sad, 
and preoccupied with sad thoughts and melancholia.  His Xanax 
medication was increased.  

Further, when accorded psychiatric examination by VA in March 
1999, the global assessment of functioning score the veteran 
was given was 50.  Notation was made that while the veteran 
was properly oriented and cooperative, he reported numerous 
symptoms associated with PTSD and the examiner described the 
symptoms associated with the PTSD as severe from both a 
social and industrial standpoint.  With the description of 
the overall impairment as severe, this meets the old criteria 
for a 70 percent rating for psychiatric industrial and social 
impairment.  Accordingly, the Board finds that the overall 
degree of functional impairment produced by the veteran's 
service-connected PTSD is within the range contemplated by a 
70 percent evaluation.  However, the preponderance of the 
evidence is against a claim for a disability rating in excess 
of 70 percent for PTSD.  The veteran has continued to work 
and given his ongoing employment, it cannot be found that his 
disability has resulted in total occupational inadaptability.  
Thus, a 100 percent rating would not be warranted under 
either the old or the new rating criteria.  There have been 
no reports that he has had any periods when he has been 
unable to perform occupational tasks because of the severity 
of his PTSD symptoms.  

ORDER

A disability rating of 70 percent for PTSD is granted.  To 
this extent, the appeal is allowed.


		
	Robert E. O'Brien
	Acting Member, Board of Veterans' Appeals




 

